Citation Nr: 9933932	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from January 1958 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The case was previously before the Board in April 1999, when 
it was remanded for the RO.


REMAND

In April 1999, the RO was instructed to issue notification of 
the decision and inform the veteran of his due process rights 
under separate letter.  The information contained in the 4107 
is different than the information contained in the Statement 
of the Case.  It is also the notification letter that starts 
all elements regarding timeliness of appeal.  If we accept 
the actions of the RO, then the 646 filed in October would be 
untimely.  However, since the RO has failed to provide proper 
initial notification of the decision, as previously 
instructed, the 1 year time period in regard to actions of 
the veteran has not started to run.  The Board does note that 
there was no need to reissue the rating decision (except as 
to provide the veteran a copy of the decision).  

The veteran's national representative has specifically noted 
the decision of the RO to not comply with the Remand.

Therefore, we remand.

1.  The RO shall issue notification of 
the denial of service connection under 
separate letter and include notification 
of appellate rights, 4107.

2.  The parties are informed that there 
is a duty to submit evidence of a well-
grounded claim for service connection and 
a duty to submit a timely and an adequate 
substantive appeal.

3.  The parties are informed that the 
Board reserves the right to dismiss an 
appeal that is not timely and/or lacks an 
adequate substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


